303 F.2d 783
62-1 USTC  P 9492
Hugh R. SHARP, Jr. and Ada B. W. Sharp, His Wife, Appellants,v.UNITED STATES of America.Bayard SHARP and Mary M. Sharp, His Wife, Appellants,v.UNITED STATES of America.
Nos. 13920, 13921.
United States Court of Appeals Third Circuit.
Argued May 17, 1962.Decided May 23, 1962.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge.
Gordon W. Gerber, Philadelphia, Pa.  (Kenneth W. Gemmill, Dechert, Price & Rhoads; Philadelphia, Pa., William S. Potter, Berl, Potter & Anderson, Wilmington, Del., of counsel, on the brief), for appellants.
William Friedlander, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attys., Department of Justice, Washington, D.C., Alexander Greenfeld, U.S. Atty., Stanley C. Lowicki, Asst. U.S. Atty., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.  The judgment of the District Court will be affirmed on the well-reasoned opinion of Judge Layton, 199 F. Supp. 743.